                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CZ SERVICES, INC., et al.,                         Case No. 3:18-cv-04217-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE MOTION FOR
                                                 v.                                         TEMPORARY RESTRAINING ORDER
                                   9
                                                                                            AND ORDER TO SHOW CAUSE
                                  10     EXPRESS SCRIPTS HOLDING
                                         COMPANY, et al.,                                   Re: Dkt. No. 27
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff CareZone Pharmacy LLC (“CareZone”), a Tennessee pharmacy, seeks a

                                  14   temporary restraining order and an order to show cause for a preliminary injunction on the basis of

                                  15   the Tennessee “Any Willing Provider” law, Tenn. Code Ann. § 56-7-2359 (“AWP”), which

                                  16   prohibits insurers from excluding a licensed pharmacy from their networks if the pharmacy agrees

                                  17   to the same terms and conditions offered to other participants. Dkt. No. 27. CareZone says that it

                                  18   willingly accepted the terms offered by defendant Express Scripts, Inc. (“ESI”), a pharmacy

                                  19   benefits manager (“PBM”), for participation in ESI’s retail pharmacy network, but that ESI

                                  20   nevertheless terminated it on pretextual claims of breach of its participation agreement. Id. at 4-6.

                                  21   CareZone contends the real reason behind the termination was ESI’s belief that CareZone operates

                                  22   a rival mail order service and is otherwise a competitive threat. Id. at 1. CareZone asks to be

                                  23   restored to ESI’s network pending resolution of the case.

                                  24                                              STANDARDS

                                  25          CareZone’s noticed TRO motion is subject to the same standards that apply to a

                                  26   preliminary injunction motion. Fang v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. 16-cv-

                                  27   06071-JD, 2016 WL 9275454, at *1 (N.D. Cal. Nov. 10, 2016), aff’d, 694 F. App’x 561 (9th Cir.

                                  28   2017). Because CareZone seeks a return to its status pendente lite as a participating pharmacy in
                                   1   ESI’s network -- its last, uncontested status preceding this litigation -- the TRO request is

                                   2   evaluated under the standards for a prohibitory injunction, and not under the heightened inquiry

                                   3   for a mandatory injunction. See Garcia v. Google, Inc., 786 F.3d 733, 740 and n.4 (9th Cir. 2015)

                                   4   (en banc).

                                   5          Preliminary injunctions are “an extraordinary remedy never awarded as of right.” Winter

                                   6   v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008); see also Lopez v. Brewer, 680 F.3d

                                   7   1068, 1072 (9th Cir. 2012) (“A preliminary injunction is ‘an extraordinary and drastic remedy, one

                                   8   that should not be granted unless the movant, by a clear showing, carries the burden of

                                   9   persuasion.’”) (citation omitted and emphasis in original). “A plaintiff seeking a preliminary

                                  10   injunction must establish that he [or she] is likely to succeed on the merits, that he [or she] is

                                  11   likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

                                  12   tips in his [or her] favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20;
Northern District of California
 United States District Court




                                  13   see also Garcia, 786 F.3d at 740 (same). In our circuit, a plaintiff may also obtain a preliminary

                                  14   injunction under a “sliding scale” approach by raising “serious questions” going to the merits of its

                                  15   claims and showing that the balance of hardships tips “sharply” in plaintiff’s favor. A Women’s

                                  16   Friend Pregnancy Res. Clinic v. Becerra, 901 F.3d 1166, 1167 (9th Cir. 2018); Vanguard Outdoor

                                  17   LLC v. City of Los Angeles, 648 F.3d 737, 740 (9th Cir. 2011). But “at an irreducible minimum,”

                                  18   the party seeking the injunction “must demonstrate a fair chance of success on the merits, or

                                  19   questions serious enough to require litigation.” Airbnb, Inc. v. City and County of San Francisco,

                                  20   217 F. Supp. 3d 1066, 1072 (N.D. Cal. 2016) (citation omitted); see also Garcia, 786 F.3d at 740

                                  21   (likelihood of success on the merits is “the most important” factor, and a failure to show that

                                  22   likelihood relieves any need to consider the remaining Winter elements).

                                  23                                               DISCUSSION

                                  24          CareZone has not shown serious questions or a likelihood of success on the merits of the

                                  25   AWP claim at this stage of the case. The AWP prohibits a “health insurance issuer” or “managed

                                  26   health insurance issuer” from denying a licensed pharmacy or pharmacist “the right to participate

                                  27   as a participating provider in any policy, contract or plan on the same terms and conditions as are

                                  28   offered to any other provider of pharmacy services under the policy, contract or plan.” Tenn.
                                                                                          2
                                   1   Code Ann. § 56-7-2359(a)(1). In effect, the AWP “requires insurance companies to include all

                                   2   pharmacies on their lists of providers if the pharmacy agrees to the terms and conditions offered to

                                   3   others on the list.” Reeves-Sain Medic., Inc. v. BlueCross BlueShield of Tenn., 40 S.W.3d 503,

                                   4   505 (Tenn. Ct. App. 2000).

                                   5          The key concept here is “insurer,” and it is far from clear that ESI is a health insurance or

                                   6   coverage issuer within the purview of the AWP. The statute does not define “health insurance

                                   7   issuer” and the parties have not identified any Tennessee court decisions that have treated a PBM

                                   8   as subject to the AWP. Other courts have typically concluded that PBMs are not health insurers,

                                   9   but rather are “third-party health plan administrators which manage and administer prescription

                                  10   drug benefits on behalf of health insurance plans.” Pharm. Care Mgmt. Ass’n. v. Tufte, 297 F.

                                  11   Supp. 3d 964, 970 (D.N.D. 2017); see also Beeman v. TDI Managed Care Servs., Inc., 449 F.3d

                                  12   1035, 1037-38 (9th Cir. 2006); In re Express Scripts, Inc., PBM Litig., No. 4:05-MD-01672 SNL,
Northern District of California
 United States District Court




                                  13   2008 WL 2952787, at *3 (E.D. Mo. July 30, 2008) (“PBMs operate as middlemen” for insurers).

                                  14          CareZone does not contest this general understanding of PBMs. See Dkt. No. 27 at 3-4.

                                  15   Even so, it contends Tennessee treats PBMs as insurers for AWP purposes. It points to Section

                                  16   56-2-125(a)(6) of the Tennessee Code Annotated, which defines “health insurance issuer” to

                                  17   include PBMs. The problem for CareZone, however, is that this definition is not in the same part

                                  18   of the Tennessee Code as the AWP and has not been construed to apply to it. In addition, the fact

                                  19   that the Tennessee legislature expressly included PBMs in one section of the code but not in the

                                  20   AWP weighs against CareZone’s position.

                                  21          CareZone’s reliance on the unpublished opinions of a Tennessee trial court and

                                  22   intermediate appellate court are also unfruitful for its merits contentions. In both cases, the

                                  23   defendant indisputably issued health insurance policies. See Walgreens Mail Serv., Inc. v.

                                  24   BlueCross BlueShield of Tenn., Inc. et al., No. CH0518653, 2009 WL 9980329, at *1 (Tenn. Ch.

                                  25   June 18, 2009); Gray v. City of Memphis, No. W2004-00976-COA-R3-CV, 2005 WL 652786, at

                                  26   *1 (Tenn. Ct. App. Mar. 22, 2005). To be sure, the court in Gray found Memphis to be covered

                                  27   by the AWP even though it was not a traditional insurance company, but that finding turned on the

                                  28   fact that the city issued health insurance coverage under a benefit plan in exchange for the
                                                                                         3
                                   1   payment of premiums by plan members. Gray¸ 2005 WL 652786, at *6-7. The same has not been

                                   2   established for ESI.

                                   3          CareZone’s suggestions that ESI is covered by the AWP as a managed care health

                                   4   insurance issuer or an agent of health insurers are equally unavailing. While the AWP

                                   5   incorporates a definition of managed health insurance issuer from another part of the code, see

                                   6   Tenn. Code Ann. § 56-7-2359(d), that definition omits any reference to PBMs and again better fits

                                   7   the typical understanding of a health insurer as an entity that provides insurance policies or

                                   8   coverage. See Tenn. Code Ann. § 56-32-128(a). The agency allegation is purely conclusory and

                                   9   consequently of no moment.

                                  10          This is not to say that ESI may not be found to qualify as an insurer under the AWP if the

                                  11   record ultimately supports that. As CareZone recognizes, in the absence of clear statutory

                                  12   guidance, an intensive and “fact-specific” inquiry might illuminate whether the AWP applies to
Northern District of California
 United States District Court




                                  13   ESI. Dkt. No. 59 at 4. But at this juncture, the facts potentially relevant to ESI’s business and

                                  14   practices are complicated and hotly disputed, as the parties’ voluminous and conflicting

                                  15   declarations and exhibits for this motion amply illustrate. Resolution of these questions is not

                                  16   appropriate in the constrained context of a TRO or preliminary injunction motion. See Int’l.

                                  17   Molders’ and Allied Workers’ Local Union No. 164 v. Nelson, 799 F.2d 547, 551 (9th Cir. 1986).

                                  18          The contract dispute between the parties also undercuts CareZone’s showing on the merits.

                                  19   ESI advised CareZone in April 2018 that its participation in ESI’s retail network would be

                                  20   terminated for a variety of reasons under the Pharmacy Provider Agreement (“PPA”) the parties

                                  21   had in place. Dkt. No. 27-2, Ex. G (agreement); Dkt. No. 27-12, Ex. 14 (termination letter).

                                  22   These reasons included alleged licensing deficiencies and reporting omissions, among others.

                                  23   This is an important factor because the AWP does not bar the removal of pharmacies that violate

                                  24   the contractual terms common to all network participants. As CareZone acknowledges, to

                                  25   maintain a claim under the AWP, it must establish that it was in compliance with the same terms

                                  26   and conditions as every other pharmacy in the ESI network. Tenn. Code Ann. § 56-7-2359(a)(1);

                                  27   Dkt. No. 27 at 9. Whether that condition has been met is another highly contested battleground

                                  28   between the parties, which is again accompanied by a mass of conflicting evidence in the parties’
                                                                                         4
                                   1   dueling declarations. CareZone attempts to dismiss the contractual issues as a bundle of “false and

                                   2   pretextual” allegations, Dkt. No. 27 at 10, but that merely begs the question of whether the PPA

                                   3   was breached.

                                   4          In light of all of these circumstances, it cannot be said that CareZone has raised serious

                                   5   questions or shown a likelihood of success under the AWP. Consequently, the Court finds that

                                   6   CareZone has not made a showing on the merits that is sufficient for the extraordinary relief of a

                                   7   TRO.

                                   8          While that is enough to deny the motion under all of the governing standards, it is also

                                   9   worth noting that CareZone has not shown a likelihood of irreparable harm in the absence of

                                  10   injunctive relief, or that the balance of hardships tips sharply in its favor. To start, CareZone

                                  11   waited too long before seeking a TRO. ESI advised it on April 18, 2018, that it would be

                                  12   terminated from the network effective July 13, 2018, which amounted to almost three months of
Northern District of California
 United States District Court




                                  13   notice. Dkt. No. 27-12, Ex. 14. Despite that long runway, CareZone did not launch the TRO

                                  14   motion until July 26, 2018, almost two weeks after the termination occurred. Dkt. No. 27. In

                                  15   total, CareZone let 99 days go by before filing the motion. This delay sharply undercuts a

                                  16   likelihood of irreparable harm. See Garcia, 786 F.3d at 746.

                                  17          CareZone tries to explain this undue delay by saying that “it was not clear that ESI would

                                  18   actually terminate” it. Dkt. No. 59 at 8. The crystal clear language of the April 2018 notice of

                                  19   termination readily establishes otherwise. The fact that the parties may have been engaged in

                                  20   dispute resolution talks is also no excuse. CareZone had concrete notice that its participation in

                                  21   the ESI network would end on July 13, 2018, and should not have assumed that a settlement

                                  22   would be reached. For TRO purposes, it properly bears the consequences of making a risky bet on

                                  23   a speculative outcome.

                                  24          CareZone’s contention that its possible harm is not compensable with monetary damages is

                                  25   also unpersuasive. The statements about customer losses are effectively a claim for lost revenue

                                  26   and profit, which is redressable with an award of damages and consequently not a basis for finding

                                  27   irreparable harm. See Cotter v. Desert Palace, Inc., 880 F.2d 1142, 1145 (9th Cir. 1989).

                                  28   CareZone has already quantified its financial losses from lost business on a preliminary basis.
                                                                                          5
                                   1   See, e.g., Dkt. No. 69-1 at ¶¶ 21-26. CareZone’s statements about a possible loss of goodwill or

                                   2   reputation are conclusory and speculative, and presented by interested parties, namely its chief

                                   3   pharmacist, and its founder and sole owner. See, e.g., Barnes Decl. (chief pharmacist), Dkt. No.

                                   4   27-2 at ¶¶ 1, 28-34; Schwartz Decl. (founder and owner), Dkt. No. 69-1 at ¶¶ 1, 37-38. They are

                                   5   properly discounted on those grounds. Oakland Trib., Inc. v. Chronicle Publ’g. Co., Inc., 762

                                   6   F.2d 1374, 1377 (9th Cir. 1985).

                                   7           The final element of whether an injunction is in the public interest also need not be

                                   8   discussed, but for completeness the Court finds no compelling showing on this score. There is no

                                   9   evidence that any CareZone customer has been denied access to medications as a result of the

                                  10   termination by ESI, or has suffered or is likely to suffer a health-related injury. There is no

                                  11   evidence that any customer has been forced to pay significantly more for their prescriptions.

                                  12   While it might be that there is a degree of inconvenience in switching pharmacies, the record does
Northern District of California
 United States District Court




                                  13   not show that it rises to the level of a public interest concern.

                                  14                                              CONCLUSION

                                  15           The TRO and request for an order to show cause are denied.

                                  16           IT IS SO ORDERED.

                                  17   Dated: October 15, 2018

                                  18
                                  19
                                                                                                       JAMES DONATO
                                  20                                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           6
